Citation Nr: 1241754	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  06-19 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to a disability rating in excess of 20 percent for diffuse disc syndrome with pain and loss of motion, and bulging disc at L4-L5 and L5-S1.

5.  Entitlement to a separate rating for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran had active service from November 1975 to November 1978 and from January 1979 to April 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The claim was previously remanded by the Board in May 2010 and January 2011.  

The issues of entitlement to service connection for HIV and an acquired psychiatric disorder, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran is not shown to have range of motion of the thoracolumbar spine that is limited to 30 degrees or less, nor is he shown to have incapacitating episodes of intervertebral disk syndrome having a total duration of at least 4 weeks during any 12 month period that is relevant to this appeal.




	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for diffuse disc syndrome with pain and loss of motion, and bulging disc at L4-L5 and L5-S1 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 - 5243 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims and Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159. 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See e.g., Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486. 

In this case, the Veteran was sent a letter in January 2005, prior to the initial rating decision on his increased rating claim, that explained VA's duty to assist him with obtaining evidence in support of his claim.  It also explained that in order to get a higher rating for his back disability he needed to show that it got worse.  The notice did not explain the manner whereby VA assigns disability ratings and effective dates for service connected disabilities.  Notice as to the same was provided in letters of March 2006 and August 2007.  The claim was thereafter readjudicated in a Supplemental Statement of the Case of November 2008.  As the claim was readjudicated after proper notice was provided, any error with the timing deficiency is harmless.  

In addition to its duty to provide a claimant with various notices, VA also must make reasonable efforts to assist him or her with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, written statements that were submitted by the Veteran, and two VA examinations of February 2005 and February 2009. The Board finds that the examinations were adequate to allow proper adjudication of the issue on appeal.  The examiners conducted complete examinations, recorded all findings considered relevant under the applicable diagnostic code, and considered the full history of the disability.  

For the reasons set forth above, the Board finds that the duty to assist was satisfied in this case. 

Legal Criteria and Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran asserts that the symptoms associated with his service connected back disability are more severe than those reflected in the currently assigned disability rating of 20 percent.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App 119 (1999) (as pertains to staged initial ratings). 

Pursuant to the general rating formula for diseases and injuries of the spine, which applies to the Veteran's service connected diffuse disc syndrome with pain and loss of motion, and bulging disc at L4-L5 and L5-S1, an evaluation of 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned to unfavorable ankylosis of the entire spine.  The above criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine that is affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

Alternatively, intervertebral disc syndrome may be rated pursuant to an alternative criteria based on the frequency of incapacitating episodes, which are defined by the regulation as "period[s] of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest required by a physician and treatment by a physician."  Under this alternative rating formula, a 20 percent rating is assigned where the Veteran experienced incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the previous 12 months.  A rating of 40 percent is assigned where the incapacitating episodes last at least 4 weeks but less than 6 weeks, and a 60 percent rating is assigned where the incapacitating episodes lasted 6 or more weeks during the previous 12 month period.  38 C.F.R. § 4.71a, Code 5243. 

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the DCs predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996). 

The Veteran was afforded a VA examination in February 2005.  At the time, he reported pain which worsened with bending, twisting, heavy lifting, standing for long periods of time, or sitting for long periods of time with intermittent associated radiating pain to the left posterior extremity.  He denied any specific lower extremity extended paresthesias and any bowel or bladder dysfunction, decreased muscle strength, or gait disturbance.  He reported pain level of 10 out of 10 which is sharp, recurring five to six times a day with near constant recurrent symptomatology.  He denied any recent exacerbating symptomatology or trauma, and noted functional impairment of lifting as well as range of motion and positional limitations.  A physical examination revealed no atrophic findings.  Examination of the lower extremities revealed no abnormal weightbearing signs.  He used no assistive devices.  Posture and gait were within normal limits.  He had no limitation of standing and walking.  The joints had no erythema, edema, or heat on evaluation of the thoracolumbar and cervical spine regions.  The thoracolumbar spine revealed appreciable radiating pain on movement without muscle spasm or tenderness to palpation.  Straight leg rising was negative bilaterally.  There were no current signs of radiculopathy.  Range of motion was flexion to 90 degrees with pain, extension to 30 degrees with pain, left and right lateral flexion to 30 degrees with pain, and rotation to 30 degrees with pain.  There was no further limitation of motion by fatigue, weakness, lack of endurance, or incoordination.  There was no current evidence of intervertebral disk syndrome.  Neurological examination revealed muscle strength was 5/5 bilaterally throughout.  Reflexes were absent diffusely throughout.  He had normal sensation to pinprick and light touch throughout.  The examiner noted that the Veteran's current areflexia is likely associated with his relaxation during the examination versus nonassociative pathology, which is unrelated to the current disk presentation.

A September 2007 lumbar spine x-ray showed good alignment throughout the lumbar spine with disc spaces preserved and vertebral body height maintained.  The SI joints were unremarkable.  

The Veteran was afforded a QTC medical examination in February 2009.  At the time, he endorsed intermittent stiffness and pain on the back that occasionally radiates to the left lower extremity.  The pain is characterized as burning and sharp with a severity level of 7 out of 10.  It is exacerbated with physical activity and relieved with Motrin or tramadol.  He denied any loss of bladder or bowel control.  

Physical examination revealed no radiation of pain on movement or muscle spasm.  There was no palpable tenderness of the spinous process or paravertebral musculature.  The sacroiliac joints were non-tender to palpation.  Straight leg raising test was negative bilaterally in the supine and sitting positions.  There was no ankylosis or deformity.  Range of motion was flexion to 90 degrees with pain starting at 20 degrees; extension to 30 degrees with pain starting at 5 degrees; right and left lateral flexion to 30 degrees with pain starting at 20 degrees; and right and left rotation to 30 degrees with pain starting at 20 degrees.  After repetitive motion, the range of motion was not further limited by pain, fatigue, weakness, lack of endurance or incoordination.  Additional limitation was 0 degrees.  There was no evidence of intervertebral disc syndrome or specific spinal nerve root involvement.  Neurological examination revealed nerves 2-12 were grossly intact.  Coordination was normal.  Romberg test was negative.  There was no evidence of peripheral neuropathy, either sensory or motor.  Motor and sensory testing of the upper and lower extremities was grossly normal.  Sensory testing was determined by light touch and vibratory testing by tuning fork over bony prominences.  Deep tendon reflexes of the biceps, triceps, patellar and calcaneal tendons were 2/4 bilaterally.  X-rays of the lumbosacral spine were negative.  

VA outpatient treatment records of May 2008 note the Veteran was seen with complaints of low back pain with radiating pain to the posterior left lower extremity.  He reported the severity of the pain ranges form 3-4/10 to 8-9/10 with no specific exacerbation factors.  He reported occasional pins and needles paresthesias around the left hip and lateral numbness and tingling.  However, he attributed both of these symptoms to his HIV infection.  He denied any bowel or bladder dysfunction.  Neurological examination was grossly intact with 4/5 strength in the left lower extremity and 5/5 strength in the right lower extremity.  There was no notable motor or sensory deficits on examination.  He had 1+ patellar reflexes bilaterally; 1-2+ Achilles reflexes bilaterally; and + SLR bilaterally at 60-70 degrees.  An MRI of the lumbar spine revealed central disc protrusion at L3-4 resulting in moderate central canal stenosis, and mild diffuse disc bulge at L4-5 and L5-S1 without central or foraminal stenosis.  He was assessed with low back pain with no functional deficits or acute weakness or neurological deficits.  It was noted that the MRI findings were not convincing for a compressive radiculopathy and the Veteran's history of HIV raises the possibility of HIV associated neuropathy which can present similarly to a lumbosacral radiculopathy.  

The Veteran was afforded another QTC examination in March 2010.  At the time, he reported limitation in walking because of his spine condition.  On average, he can walk one mile.  He stated he has not experienced falls due to his spine condition.  He endorsed symptoms of stiffness, spasms, decreased motion, paresthesia, and weakness of the leg.  He denied any fatigue or numbness, bowel or bladder dysfunction and erectile dysfunction associated with the back symptoms.  The pain is located on the low back, hip and left leg and the pain occurs 5 times per day and each time lasts for half an hour.  The pain travels to the buttocks and legs.  The pain level is moderate and can be exacerbated by physical activity.  During flare-ups he experiences limitation of motion of the joint which is described as "I can't bend, stoop or stand still for long periods of time."  He denied being hospitalized or having  any surgery for this condition.  His condition, in the past 12 months, has not resulted in any incapacitation. 

Physical examination showed posture and gait were normal, walk was steady and he did not need any assistive devices.  The examination reveals no evidence of radiating pain on movement.  Muscle spasm is absent.  There is tenderness noted on exam described as L4-5.  Spinal contour is not preserved due to tenderness.  There is no guarding of movement or weakness.  Muscle tone and musculature are normal.  There is negative straight leg raising on the right and left Lasegue's sign is negative.  There is no atrophy present in the limbs and no ankylosis.  Range of motion is flexion to 65 degrees with pain at 60 degrees; and extension, bilateral flexion and bilateral rotation to 25 degrees with pain at 20 degrees.  Repetitive motion could be achieved without any additional loss of motion.  Neurological examination showed the lumbar spine sensory function is impaired.  Examination of the sacral spine reveals no sensory deficits of S1.  The modality used to test sensory function was a pin prick.  There is no lumbosacral motor weakness.  There was sensory deficit of left lateral thigh.  The right lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The left lower extremity reflexes reveal knee jerk 2+ and ankle jerk 2+.  The lower extremities show no signs of pathologic reflexes.  The examination reveals normal cutaneous reflexes.  There are signs of lumbar intervertebral disc syndrome.  The most likely peripheral nerve is the sciatic nerve.  The examiner found that intervertebral disc syndrome causes erectile dysfunction; he can achieve and maintain an erection; it does not cause any bowel dysfunction or bladder dysfunction.  

Upon review of the evidence above, the Board finds that the evidence does not show that the Veteran meets the criteria for a rating in excess of 20 percent for his lumbar spine disability.  His range of motion was always measured at greater than 30 degrees of forward flexion; there was 65 degrees of forward flexion at the most recent examination.  He has consistently denied any incapacitating episodes.  While there is some reported additional pain with the reported flare-ups, it is not shown that there are any significant functional limitations.  He has reported difficulty with walking long distances; however, this is contemplated in the impairment rated, and there is no showing of additional limitation of motion. The criteria for a rating in excess of 20 percent for diffuse disc syndrome with pain and loss of motion, and bulging disc at L4-L5 and L5-S1 are not met.  

The Board acknowledges that neurological deficits were noted.  However, service connection for neuropathy has already been granted and therefore, it is not a basis for an increased disability rating.  

Also, in the last VA examination, erectile dysfunction was noted to be a complication of the Veteran's back disability.  Whether the Veteran is entitled to a separate rating for erectile dysfunction is addressed in the remand portion of the decision.  

The Board has further considered if the Veteran is entitled to an extraschedular rating.  The determination of whether a claimant is entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) is a three step inquiry.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In order to make this determination, the level of severity and symptomatology of the claimant's service connected disability must be compared to the established criteria in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptoms, the assigned schedular evaluation is adequate.  Id.  If they do not, the VA must undertake the second step of the inquiry, which is to determine whether the claimant's disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id at 115-116.  If an analysis of the first two steps indicates that the first two factors exist, the third step is to refer the case to the Undersecretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether justice requires the assignment of an extraschedular rating.  Id at 116.

In this case, while there is evidence of interference with employment, the first criterion of the three step inquiry is not satisfied.  The Veteran's symptoms of limited motion and pain are specifically contemplated by the rating schedule.  He has been awarded service connection for his neurological symptoms.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

A rating in excess of 20 percent for diffuse disc syndrome with pain and loss of motion, and bulging disc at L4-L5 and L5-S1 is denied.  


REMAND

The Veteran seeks service connection for HIV, major depressive disorder, and entitlement to TDIU.  The issue of entitlement to a separating disability rating for erectile dysfunction as due to the service connected back disability has been raised by the record.  After a review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

In regards to the issue of a separate disability rating for erectile dysfunction, at the most recent QTC examination of March 2010, the Veteran reported he suffers from erectile dysfunction that he has been told is related to his HIV infection.  A rectal and genital examination was not conducted as part of the back examination.  The examiner provided a finding of intervertebral disc syndrome with a related complication of erectile dysfunction.  It was further noted that the Veteran could obtain and maintain an erection.  It is unclear from the examination report the basis of this finding.  Indeed, the Veteran reported erectile dysfunction but specifically stated that he had been told it was not related to his back disability.  Moreover, no rectal or genital examination was conducted.  Considering these facts, the Board is of the opinion that an examination is needed to determine if the Veteran suffers from erectile dysfunction and, if so, the etiology of the same.  

In regard to the issue of entitlement to service connection for HIV, a review of the service personnel records shows that the Veteran tested negative for HIV in July 1992.  The record does not contain any additional HIV testing results past that date for the period the Veteran was on active duty.  The Veteran was released from active service in April 1994.  Private and VA outpatient treatment records note that the Veteran was diagnosed as HIV positive in 1995, or within a year of separation from service.  

A December 2008 VA outpatient treatment record from Dr. J.D.M. states that he had reviewed the VA paperwork and looked through the old labs, and determined that it would be difficult to estimate the time frame of the HIV infection without test results from the Navy.

A January 2009 letter from Dr. J.D.M. states that the Veteran was diagnosed with HIV in April 2005 after retirement from the Army in 2004.  He noted the Veteran's last HIV test was in May 1991 and that he was not tested again prior to separation from service.  He provided an opinion stating that it is probable that the Veteran contracted HIV while on active duty.  

After a review of the evidence above, the Board finds that additional development is needed prior to deciding the issue of entitlement to service connection for HIV.  While the January 2009 letter appears to provide a positive nexus opinion, the dates noted in the letter are not accurate and therefore, the opinion is not reliable as it is not based on an accurate factual premise.  Considering that the Veteran tested positive for HIV within a year of discharge from service, the Board is of the opinion that a medical opinion from an infectious disease specialist is needed prior to deciding the claim.

In regard to the issues of entitlement to service connection for depression and entitlement to TDIU, the issues are inextricably intertwined with the issue of entitlement to service connection for HIV.  As such, the Board will withhold its decision on this particular claim until the development regarding the service connection claim for HIV has been completed.  See Smith v. Gober, 236 F.3d. 1370 (Fed. Cir. 2001) (separate claims are adjudicated together when they are "intimately connected"); Harris v. Derwinski, 1 Vet. App. 180 (1991) (when a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any erectile dysfunction.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  All pertinent symptomatology and findings should be reported in detail.  The examiner should confirm the diagnosis of erectile dysfunction.  If the diagnosis is confirmed, the examiner should then provide an opinion as to whether it is at least as like as not (probability of 50 percent or greater) that the Veteran's erectile dysfunction relates by his service-connected back disability (i.e., is caused by the anxiety disorder or is aggravated by the anxiety disorder).  Any conclusion reached should be supported by a rationale. 

2.  The AMC/RO should forward the claim file to an infectious disease specialist to request an opinion regarding the nature and etiology of the Veteran's HIV infection.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  After a review of the claim file, the examiner must provide an opinion as to whether it is as likely as not (probability of 50 percent or greater) that the Veteran contracted/was infected with HIV while still in service or whether the same is unlikely.  Any conclusion reached must be supported by a rationale.  If an opinion cannot be rendered the reasons why must be provided.  

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners documented their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  The AMC/RO should then readjudicate the issues on appeal, to include the inextricably intertwined issues regarding service connection for depression and entitlement to TDIU.  If a determination remains unfavorable to the Veteran, the RO should issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


